DETAILED ACTION
	This is a Notice of Allowance for U.S. Application 16/977,183. Receipt of the amendments and arguments filed on 07/14/2022 is acknowledged.
Claims 2, 7, 9, 14, and 17 are pending.
Claims 1, 3-6, 8, 10-13, 15, 16, and 18-20 are cancelled.
Claims 2, 7, 9, 14, and 17 are examined.

Response to Amendment
Applicant’s amendments to the claims overcome the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action. Therefore, the claim objections and 35 U.S.C. 112(b) rejections of the previous Office Action are withdrawn.

Allowable Subject Matter
Claims 2, 7, , 14, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the closest reference which discloses the spacing of such end post elements in the wall core direction is the Satoshi reference (Satoshi Sugle et al.; “Effect of Gypsum Board Laminating Method on the Sound Insulation Performance of Double Wall - About Bonding Method of Laminated Board;” Kobayasi Institute of Physical Research, Sept. 18, 2015, pp. 885-886). Satoshi discloses that such end post elements can comprise of C-shaped studs with the same width as those studs that form the intermediate staggered studs of the wall. However, Satoshi discloses such end post elements are in contact with one another such that the outermost first end post element comprises of a flange which abuts the web of the second end post element. Such end post elements of Satoshi thus do not comprise of a gap between such post elements that is in the range of 10mm and 40mm which extends in the wall thickness direction and it would be impermissible hindsight to modify the prior art of record to meet each and every feature of the claimed invention as presently defined. Furthermore, the web of the C-shaped channel of Satoshi cannot be considered the end post element alone, which would be spaced from the web/second end post element of the second end C-shaped stud, since such a web cannot be considered a steel stud as later defined in the claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635